Citation Nr: 0829739	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-33 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1980.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied entitlement to 
service connection for residuals of a right eye condition and 
bilateral hearing loss.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2005, 
the veteran indicated that he wanted to have a video 
conference hearing before the Board at the local RO.  The 
veteran was scheduled for a video conference hearing on June 
16, 2008; however, he failed to report for the hearing.  
Therefore, the appeal proceeds as though the hearing request 
had been withdrawn.  38 C.F.R. § 20.702(d) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of residuals of a right eye disorder 
is not of record.  

3.  The competent medical evidence does not establish 
bilateral hearing loss for VA rating purposes.  


CONCLUSIONS OF LAW

1.  Residuals of a right eye disorder were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2003 and March 2005 letters sent to the 
veteran.  The letters informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which is usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letters stated that he would need to 
give VA enough information about the records so that they 
could be obtained them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  
Moreover, a Supplemental Statement of the Case (SSOC) was 
issued in March 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records.  The 
veteran was also afforded a VA examination in connection with 
his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The veteran contends that service connection is warranted for 
his residuals of a right eye disorder and bilateral hearing 
loss.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A.  Residuals of a Right Eye Condition  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a right eye 
disorder.  Service treatment records reflect complaints of 
right eye pain in July 1977.  The July 1977 sick call note 
states that the veteran had right eye pain.  Examination of 
the eye revealed a foreign body lodged in the cornea and in 
the outer edge of the eye, which was removed upon 
examination.  The remainder of the in-service records are 
silent as to complaints or treatment for the right eye.  The 
veteran indicated eye trouble on his November 1980 report of 
medical history, but clinical evaluation of the eyes was 
normal in the accompanying separation examination report.

After service, there is no competent evidence of a current 
disability related to residuals of a right eye condition.  
Post service treatment records contain no complaints, 
treatment, or diagnosis of a right eye condition or residuals 
from the in-service right eye injury.  Moreover, the veteran 
was afforded a VA examination provided by QTC Medical 
Services (QTC) in July 2003, and while he reported pain, 
tunnel vision, and sensitivity to light and heat of his right 
eye, the examiner stated that there was no diagnosis for the 
veteran's claimed condition of residuals of a right eye 
injury because the condition has been resolved.  Given the 
aforementioned, and the fact that the Court has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted, the 
claim must be denied.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), aff'd in part, vacated and remanded in part on 
other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Even though the veteran's service treatment records reflect a 
diagnosis of foreign body of the right eye, there is no 
showing in the veteran's post service treatment records of a 
right eye injury or residuals thereof.  The veteran has not 
brought forth competent evidence from a medical professional 
of a current disability stemming from a right eye injury 
during service; thus, service connection for the claimed 
condition cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board does not doubt the sincerity of the veteran's 
beliefs that he has residuals of a right eye condition.  
However, although the veteran is competent to describe 
symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a right eye 
condition, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Bilateral Hearing Loss

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for bilateral hearing loss.  Notwithstanding the 
veteran's assertions of hearing difficulty, there is no 
competent evidence that establishes that he has, or ever has 
had, bilateral hearing loss recognized as a disability for VA 
compensation purposes.  

In this regard, the Board notes that upon separation from 
service, clinical evaluation of the ears in November 1980 was 
normal.  On physical examination of the veteran during the 
November 1980 separation examination, noted puretone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
15
LEFT
15
15
10
15
10

Although audiological testing showed normal hearing, the 
veteran subjectively reported hearing loss on his November 
1980 report of medical history.

Post service treatment records reflect normal hearing in both 
ears.  Specifically, in July 2003, the veteran underwent a VA 
audiological evaluation provided by QTC.  On physical 
examination of the veteran, noted puretone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
20
LEFT
10
15
15
10
20

Average puretone thresholds were 20 decibels in the right ear 
and 15 decibels in the left ear.  Speech recognition scores 
were 100 percent in both ears.  The audiologist opined that 
the veteran "does not exhibit any hearing loss."  

Similarly, in February 2006, a VA outpatient treatment record 
shows that the veteran underwent an audiology consult.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
25
LEFT
10
10
5
15
15

Average puretone thresholds were 16.25 decibels in the right 
ear and 11.25 decibels in the left ear.  Speech recognition 
scores were 100 percent in both ears.  The audiologist 
reported that the veteran's hearing was within normal limits.  

While the veteran is competent to report he endured noise 
exposure during service, and currently has bilateral hearing 
loss, the Board assigns more probative weight to the 
audiometric test results of record, which do not meet the 
criteria for a hearing loss disability under 38 C.F.R. § 
3.385.  There is no competent evidence to show that the 
veteran has a current hearing loss disorder by VA standards.  
Id.  

Thus, the veteran has not brought forth competent evidence 
from a medical professional of a "disability" and service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board notes that a December 2007 VA examination report 
contains a diagnosis of hearing loss.  Although the Board 
acknowledges the diagnosis, there is nothing within the 
record that shows impairment of hearing for VA purposes under 
38 C.F.R. § 3.85.  As such, the Board finds that service 
connection for bilateral hearing loss is not warranted.  

While the veteran may sincerely believe that his hearing loss 
is related to noise exposure in service, he is not competent 
to offer an opinion on medical matters, such as the etiology 
of his hearing loss disability.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly for the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss disability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of a right 
eye disorder is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


